In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00213-CR




          IN RE ROBERT LYNN MCCARVER




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                      MEMORANDUM OPINION

        Robert Lynn McCarver, proceeding pro se, has filed a petition for writ of mandamus asking

this Court to direct Val Varley, the Red River County District Attorney, and Gary Young, the

Lamar County District Attorney, to produce to him the grand jury transcripts and their prosecutor’s

file related to his prior criminal conviction and to direct Dan Meehan, his former court-appointed

attorney, to produce to him his defense file related to the same criminal conviction. We will deny

his petition.

        This Court has limited mandamus jurisdiction, which is limited to issuing a writ of

mandamus against a judge of a district, statutory county, statutory probate, or county court, a judge

acting as a magistrate in a court of inquiry, and an associate judge of a district or county court,

when they are within our court of appeals district. TEX. GOV’T CODE ANN. § 22.221(b) (West

Supp. 2018). Our jurisdiction does not extend to other parties, such as a district attorney or a

private individual, unless such mandamus relief would be necessary to enforce our jurisdiction.

TEX. GOV’T CODE ANN. § 22.221(a) (West Supp. 2018).




                                                 2
       Since the relief requested by McCarver is not necessary to enforce our jurisdiction, we

must deny his petition for writ of mandamus.




                                           Josh R. Morriss III
                                           Chief Justice


Date Submitted:      January 3, 2019
Date Decided:        January 4, 2019


Do Not Publish




                                               3